DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         GOVERNMENT EMPLOYEES INSURANCE COMPANY,
                        Appellant,

                                    v.

     HALLANDALE BEACH ORTHOPEDICS a/a/o ALEX COOPER,
                        Appellee.

                              No. 4D21-140

                              [June 30, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Florence Taylor Barner, Judge; L.T. Case Nos. CACE18-
22732 and COCE16-21794.

  Michael A. Rosenberg, Thomas L. Hunker, Peter D. Weinstein and
Adrianna de la Cruz-Muñoz of Cole, Scott & Kissane, P.A., Plantation, for
appellant.

   David B. Pakula of David B. Pakula, P.A., Pembroke Pines and Amir
Fleischer of Marks & Fleischer, Ft. Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Geico Indem. Co. v. Muransky Chiropractic P.A., No. 4D21-
457 (Fla. 4th DCA June 24, 2021).

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.